                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Demario Montrell Leach                                            Docket No. 5:17-CR-185-1H

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Demario Montrell Leach, who, upon an earlier plea of guilty to
Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), was sentenced by
the Honorable Malcolm J. Howard, Senior U.S. District Judge, on December 5, 2017, to the custody of the
Bureau of Prisons for a term of 22 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

Demario Montrell Leach was released from custody on February 8, 2019, at which time the term of
supervised release commenced.

On July 10, 2019, a Violation Report was submitted to the Court advising that Leach was charged with the
misdemeanor offenses of Injury to Personal Property, Injury to Real Property, and Communicating Threats.
On July 15, 2019, the Court approved the recommendation of taking no action and allowing resolution of
the charges in state court. It is noted that on July 17, 2019, the state voluntarily dismissed the charges.

On August 11, 2020, a Violation Report was submitted to the Court advising that Leach was charged with
the misdemeanor offenses of Breaking and or Entering, Injury to Personal Property, and Resisting a Public
Officer. On August 12, 2020, the Court approved the recommendation of taking no action and allowing
resolution of the charges in the state court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On August 17, 2020, the undersigned probation officer spoke with Leach and his fiancé and was informed
that in June 2020, Leach attempted suicide. As a result, Leach was admitted to Wayne Memorial Hospital
and was subsequently transferred to Old Vineyard Behavioral Health Services (OVBHS), an in-patient
mental health treatment facility. Leach admitted to receiving services for approximately one and a half
weeks at OVBHS, until his discharge. Since discharge, Leach has been receiving outpatient mental health
therapy at the Waynesboro Family Clinic. Therefore, to ensure his continued compliance with his current
course of mental health treatment, the U.S. Probation Office would respectfully recommend his term of
supervised release be modified allowing Leach to continue participating in his current approved course of
mental health treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification
of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 5:17-cr-00185-H Document 34 Filed 08/24/20 Page 1 of 2
Demario Montrell Leach
Docket No. 5:17-CR-185-1H
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ David W. Leake                                /s/ Jay Kellum
David W. Leake                                    Jay Kellum
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5109
                                                  Executed On: August 19, 2020

                                     ORDER OF THE COURT

                                24th
Considered and ordered this _________                August
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:17-cr-00185-H Document 34 Filed 08/24/20 Page 2 of 2
